Exhibit FOR IMMEDIATE RELEASE: July 22, 2009 CONTACT: Doug Hemer Aetrium Incorporated (651) 773-4274 NASDAQ: ATRM AETRIUM REPORTS SECOND QUARTER RESULTS St. Paul, Minn. (7/22/09)—Aetrium Incorporated (Nasdaq:ATRM) today announced results for its second quarter ended June 30, 2009. Revenue for the quarter was $1,185,000, down from revenue of $1,751,000 in the first quarter of 2009. Net loss for the quarter was $832,000, or $0.08 per share, as compared to a net loss of $740,000, or $0.07 per share, in the first quarter of 2009. “Second quarter of 2009 was our worst revenue quarter since we went public in 1993, and we believe reflected the bottom of this down cycle for the semiconductor equipment industry," Joseph C. Levesque, president and chief executive officer, commented. “In these very challenging times we were able to maintain our gross margins at first quarter levels, maintain our reduced operating expenses, and minimize our operating loss and negative cash flow. In addition, the semiconductor industry improved markedly during the second quarter, although spurred largely by restocking requirements after its general overreaction to declining demand in the fourth quarter of 2008 and the first quarter of 2009.
